tcmemo_2007_303 united_states tax_court wayne allen mootz petitioner v commissioner of internal revenue respondent docket no 9671-06l filed date wayne allen mootz pro_se lisa k hunter for respondent memorandum opinion chiechi judge this case is before the court on respon- dent’s motion for summary_judgment respondent’s motion we shall grant respondent’s motion background the record establishes and or the parties do not dispute the following petitioner resided in dubuque iowa dubuque at the time he filed the petition in this case on date petitioner filed a federal_income_tax income_tax return for his taxable_year income_tax return in hi sec_2001 income_tax return petitioner showed income_tax due of dollar_figure which he did not pay when he filed that return at a time not disclosed by the record respondent determined that petitioner made a mathematical error in hi sec_2001 income_tax return respondent corrected that mathematical error which resulted in a reduction of the income_tax due of dollar_figure shown in that return the correct amount of income_tax that petitioner should have shown due in that return is dollar_figure on date respondent assessed the correct amount of income_tax due of dollar_figure that petitioner should have shown in hi sec_2001 income_tax return additions to tax under sec_6651 and of dollar_figure and dollar_figure respectively and interest as provided by law we shall refer to any such unpaid assessed amounts with respect to petitioner’s taxable_year as well as interest provided by law accrued after date 1all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure 2respondent credited respective refunds of dollar_figure and dollar_figure due to petitioner from certain other taxable years against the liability for petitioner’s taxable_year as petitioner’s unpaid income_tax_liability respondent issued to petitioner the notice_and_demand for payment required by sec_6303 with respect to petitioner’s unpaid income_tax_liability on date petitioner filed an income_tax return for his taxable_year income_tax return in hi sec_2002 income_tax return petitioner showed tax due of dollar_figure which he did not pay when he filed that return on date respondent assessed the income_tax due of dollar_figure shown in petitioner’ sec_2002 income_tax return an addition_to_tax under sec_6651 of dollar_figure and interest as provided by law we shall refer to any such unpaid assessed amounts with respect to petitioner’s taxable_year as well as interest provided by law accrued after date as petitioner’s unpaid income_tax_liability respondent issued to petitioner the notice_and_demand for payment required by sec_6303 with respect to petitioner’s unpaid income_tax_liability on date respondent filed a notice_of_federal_tax_lien with respect to petitioner’s unpaid income_tax liabil- ity and petitioner’s unpaid income_tax_liability on date respondent issued to petitioner a notice_of_federal_tax_lien filing and your right to a hearing notice of tax_lien with respect to petitioner’s unpaid income_tax_liability and petitioner’s unpaid income_tax_liability on date petitioner’s authorized representative mailed to respondent form request for a collection_due_process_hearing petitioner’s form and requested a hearing with respondent’s appeals_office appeals_office in that form petitioner’s authorized representative indicated disagreement with the notice of tax lien3 and stated the tax payer sic believes he should be given the opportunity to work out a fair payment plan or settlement as he is unable to pay said taxes in full on date a settlement officer with the appeals_office settlement officer sent a letter settlement officer’s date letter to petitioner with respect to petitioner’s form in that letter the settlement officer stated in pertinent part 3in petitioner’s form petitioner’s authorized repre- sentative indicated disagreement with not only the notice of tax_lien that respondent issued to petitioner but also a notice_of_intent_to_levy and your right to a hearing notice_of_intent_to_levy that respondent issued to petitioner in this connection the record indicates that on date respondent issued a notice_of_intent_to_levy with respect to petitioner’s taxable_year petitioner’s authorized representative did not mail form with respect to that notice_of_intent_to_levy until date which was more than days after the date on which respondent issued that notice as discussed below the notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination addresses only the notice of tax_lien and makes no determination with respect to the notice_of_intent_to_levy issued with respect to petitioner’s taxable_year i have scheduled a telephone conference on date pincite pm i will call your representative at the number you indicated on your cdp request if this time is not convenient the phone number has changed or you prefer a face-to-face conference or a hearing by correspondence please let me know within fourteen days during the hearing i must consider whether the irs met all the requirements of any applicable law or administrative proce- dure relevant issues you wish to discuss these can include collection alternatives to the lien these could include full payment of the liability or if you qualify installment_agreement offer_in_compromise or temporary delay of collection action challenges to the appropriateness of collection action for example bankruptcy may impact appropriate- ness we will determine if the notice_of_federal_tax_lien filing was appropriate and whether you qualify for a lien withdrawal or other lien option spousal defenses whether you owe the tax but only if you have not otherwise had an opportunity to dispute it with appeals the balance between the need for efficient tax collection and your legitimate concern that the collection action be no more intru- sive than necessary our records indicate that you may have some business tax returns that you are required to file no form sec_941 have been filed for although you did file form_940 for that year reporting wages in you filed form sec_941 for only the first and second quarters and did not file form_940 for the year neither were any further form sec_941 filed for the third quarter of or any quarters thereafter before alternatives to the federal_tax_lien may be considered except for full payment you must be in full compliance with all filing and payment require- ments including any business returns for which you are liable accordingly you must file all delinquent tax returns and bring all delinquent payments up to date including any required estimated income_tax payments additional time will not be extended to file delinquent returns or make delinquent payments so that collection alterna- tives may be considered assuming that you will be in full compliance i enclose a collection information statement that you should complete and return to my office if you are unable to pay the amount due in full this information will be used to determine how the tax can be paid and to consider alternatives to the proposed lien and levy please note supporting documentation requested in each section please send me the items above within fourteen days from the date of this letter i cannot consider collection alternatives in your hearing without the information requested above reproduced literally on date the settlement officer sent petitioner a letter rescheduling the telephonic conference from april to date on date petitioner’s authorized representative sent a letter to the settlement officer petitioner’s date letter petitioner’s authorized representative enclosed with that letter completed form 433-a collection information statement for wage earners and self-employed individuals form 433-a dated date petitioner’s date form 433-a a copy of completed form 433-a dated date that petitioner had previously sent to respondent completed form_940 employer’s annual federal unemployment futa_tax return form for his taxable_year and copies of a an exchange of correspondence during the summer of that included letters between petitioner’s authorized representative and a revenue_officer with respondent’s collection_division and b petitioner’s completed form_656 offer_in_compromise offer-in-compromise dated date that petitioner had previously sent to respondent petitioner’s date form 433-a contained several sections identified as sec_1 through in sec_5 of that form petitioner indicated that he maintained a checking account that had a balance of dollar_figure in sec_5 and of petitioner’s date form 433-a petitioner provided the responses indicated to the following questions life_insurance do you have life_insurance with a cash_value no yes 17a are there any garnishments against your wages no yes 17b are there any judgments against you no yes 17e in the past years did you transfer any assets out of your name for less than their actual value no yes 17f do you anticipate any increase in household_income in the next two years no yes 17g are you a beneficiary of a_trust or estate no yes 17h are you a participant in a profit sharing plan no yes in section of petitioner’s date form 433-a petitioner indicated that he owned a cadillac valued at dollar_figure furniture personal effects valued at dollar_figure inventory valued at dollar_figure with respect to which there was an dollar_figure outstanding loan balance and a a one-half inter- est in a duplex on university avenue in dubuque university avenue property valued at dollar_figure and b a one-half interest in a duplex on wilson street in dubuque wilson street property valued at dollar_figure we shall refer collectively to the univer- sity avenue property and the wilson street property as the real properties according to petitioner’s date form a petitioner had borrowed dollar_figure from his brother with respect to one of the real properties in section of petitioner’s date form 433-a petitioner indicated that he owned various accounts and or notes receivable with a total amount due of dollar_figure in section of petitioner’s date form 433-a petitioner listed various income items and various living expense items with respect to the income items listed in that section petitioner indicated that he had total monthly income of dollar_figure consisting of dollar_figure of monthly net_income from business and dollar_figure of monthly net rental income with respect to the expense items listed in section of petitioner’s date form 433-a petitioner indicated that he had total monthly living_expenses of dollar_figure consisting of dollar_figure of monthly expenses for food clothing housekeeping supplies and personal care products dollar_figure of monthly expenses for housing and utilities dollar_figure of monthly expenses for transportation dollar_figure of monthly expenses for taxes and dollar_figure of other unidentified monthly expenses on date in response to petitioner’s date letter the settlement officer sent a letter to petitioner’s authorized representative settlement officer’s date letter in that letter the settlement officer stated in pertinent part in response to your date letter this will advise you that i received and processed form_940 and the related remittance for american office equipment petitioner’s business however our records indicate that mr mootz still has a form_941 filing requirement for some portion of calendar_year since the form_940 that he filed for that year reports dollar_figure in taxable wages for unemployment purposes also your letter to revenue_officer dated date confirms that wages were paid to an employee named that were not reported on form sec_941 or w-3 accordingly mr mootz has to file form s that reflect the wages he actually paid in whether more or less than the amount set forth above i am sure you are aware that wages of part time employees are fully taxable for federal purposes i have determined that mr mootz actually submitted two offers one on date and a second on date records indicate that both were returned shortly after submission due to lack of filing compli- ance and or failure to maintain currency on business filings and payment for two consecutive quarters prior to the quarter in which the offer was submitted hence there is no offer currently pending until mr mootz becomes fully compliant with all filing and payment requirements he is not eligible to have an offer considered in that regard please advise whether or not mr mootz is required to make estimated income_tax payments for based on his current income and provide a copy of his form_1040 please submit this information no later than five days before our conference that i had to reschedule to date reproduced literally on date in response to the settlement officer’s date letter petitioner’s authorized representative sent to the settlement officer a copy of petitioner’s income_tax return for his taxable_year form_941 employer’s quarterly federal tax_return for each quarter of taxable_year and information relating to petitioner’s estimated_tax payments for his taxable_year on date the settlement officer held a telephonic conference with petitioner’s authorized representative date conference during that conference the settlement officer asked petitioner’s authorized representative questions about some of the answers in petitioner’s date form 433-a includ- ing whether the dollar_figure value shown for each of the real proper- ties represented petitioner’s one-half interest in each such property and the purpose for which petitioner had borrowed dollar_figure from his brother the only question that petitioner’s authorized representative was able to answer was with respect to the dollar_figure value shown in petitioner’s date form a in response to that question petitioner’s authorized repre- sentative informed the settlement officer that he believed that the dollar_figure shown in that form represented the value of peti- tioner’s one-half interest in each of the real properties petitioner’s authorized representative told the settlement officer that he would obtain from petitioner answers to the remaining questions that the settlement officer asked peti- tioner’s authorized representative also informed the settlement officer during the date conference that he was aware of one pending judgment against petitioner that petitioner had received dollar_figure from his mother to pay personal living ex- 4as discussed below petitioner’s authorized representative later advised the settlement officer that the pending judgment was in the amount of dollar_figure penses and that petitioner did not have any borrowing potential during the date conference the settlement officer and petitioner’s authorized representative also discussed collec- tion alternatives the settlement officer indicated that it did not appear that petitioner had sufficient income to fund an installment_agreement and that an offer-in-compromise might be the best alternative petitioner’s authorized representative informed the settlement officer that petitioner intended to ask his mother for a loan in order to fund any offer-in-compromise but that he was uncertain whether petitioner’s mother would be willing to do so petitioner’s authorized representative agreed to contact the settlement officer by no later than date as to whether petitioner intended to submit an offer-in-compro- mise on date petitioner’s authorized representative sent a letter to the settlement officer date letter in that letter petitioner’s authorized representative stated in perti- nent part i had a long talk with mr mootz today enclosed are copies of the signed four 941s for he indicates he filed them without payment in late april as to judgments there is a discover card judgment in dubuque county small claims_court of about dollar_figure and a judgment by tri-state adjustment for about dollar_figure he also is currently being sued for about dollar_figure by asset acceptance corp in dubuque county district_court the matter is pending as to the two rental units on university avenue and wilson street he owns a one half ½ interest with his brother michael michael has over dollar_figure coming for his investment in the purchases and improvements however there is no note and mortgage while there hasn’t been a recent appraisal of the properties it appears mr mootz’s one half interest could be dollar_figure or so for each if the two properties were sold for a total of dollar_figure it appears michael could be entitled to the full purchases price mr mootz indicates he owes his mother about dollar_figure there is no note or mortgage mr mootz has four brothers and it is highly unlikely he would inherit anything from his mother mr mootz indicates that he has not had any employees since the period he reported having an employee mr mootz had originally made a lump sum offer to the irs of dollar_figure he intended to borrow said sum from a relative as he would be unable to borrow money from conventional sources after he made the offer i r s apparently received dollar_figure for the state of iowa forfeiting his dollar_figure state sales_tax bond he should be given credit for said sum on his offer of compromise reproduced literally on date the settlement officer reviewed the information that petitioner’s authorized representative submitted in his date letter after that review the settlement officer made the following pertinent entries in his case activ- ity records r e equity is estimated at dollar_figurek apiece in ea of rental properties altho poa says that tp owes substantial sums to both brother and mother neither of whom have notes or mortgages to secure their debts thus tp legally has about dollar_figurek equity in these properties so an offer is out of the question liens are filed on basically all imf and bmf accounts at this time so would precede any subsequent judgments and may be ahead of those already on file reproduced liter- ally the settlement officer also concluded that petitioner did not have sufficient income to fund an installment_agreement on date in response to the settlement officer’s requests in the settlement officer’s date letter petitioner’s authorized representative mailed to the settlement officer copies of petitioner’s check in payment of estimated_tax due on date and form 1040-es payment voucher for petitioner’s taxable_year and a bill from the internal_revenue_service irs that appears to relate to peti- tioner’s federal tax_liability for and a check signed by petitioner in payment of that bill on date the settlement officer held a telephonic conference with petitioner’s authorized representative date conference during that conference petitioner’s autho- rized representative agreed that petitioner was unable to fund an installment_agreement the settlement officer indicated that an offer-in-compromise would probably not be accepted because of petitioner’s equity in the real properties nonetheless peti- tioner’s authorized representative indicated that petitioner still wished to submit an offer-in-compromise on date the settlement officer sent to peti- tioner’s authorized representative the materials needed for petitioner to submit an offer-in-compromise and requested that petitioner return any such offer directly to the settlement officer by no later than date on date petitioner’s authorized representative sent a letter to the settlement officer date letter in that letter petitioner’s authorized representative stated in pertinent part enclosed is mr mootz’s signed offer_in_compromise and mr mootz’s check for dollar_figure for the processing fee since wayne originally attempted to settle this matter in he has made substantial payments to the i r s as to wayne’s interest in the two parcels of real_estate it should be noted he only owns a one half ½ interest arguably the value of an undivided one half ½ interest to a third party would be limited at best while his brother owns the other one half interest wayne also owes him a substantial sum for expenses etc paid_by his brother in connection with the real_estate while this sum has not been quantified by a note and or mortgage wayne contends it is a legal_obligation reproduced literally petitioner’s authorized representative submitted with his date letter petitioner’s offer-in-compromise dated date petitioner’s date offer-in-compromise in item of petitioner’s date offer-in-compromise peti- tioner provided the responses indicated to the following ques- tions 5the copy of petitioner’s date offer-in-compromise that is in the record does not appear to be complete item appears to be missing item - to commissioner of internal revenue ser- vice i we submit this offer to compromise the tax_liabilities plus any interest penalties additions to tax and additional_amounts required_by_law tax_liability for the tax type and period marked below income_tax - year s to in- clusive employer’s quarterly federal tax_return - quarterly period s to inclusive employer’s annual federal unemployment futa_tax return - year s to inclusive in items and of petitioner’s date offer-in- compromise petitioner provided the responses indicated to the following questions item - i we submit this offer for the reason s checked below doubt as to liability - i do not believe i owe this tax you must include a detailed explana- tion of the reason s why you believe you do not owe the tax in item doubt as to collectibility - i have insufficient assets and income to pay the full amount you must include a complete collection information statement form 433-a and or form 433-b 6in item of petitioner’s date offer-in-compro- mise petitioner offered to compromise his respective federal tax_liabilities for certain taxable years that the settlement officer did not show as petitioner’s liabilities in his rejection or withdrawal memorandum discussed infra note in addition as also discussed infra note in his rejection or withdrawal memorandum the settlement officer showed as petitioner’s liabilities his respective federal tax_liabilities for certain taxable years that petitioner did not offer to compromise in item of petitioner’s date offer-in-compromise effective tax_administration - i owe this amount and have sufficient assets to pay the full amount but due to my exceptional circumstances requiring full payment would cause an economic hardship or would be unfair and inequitable you must in- clude a complete collection information statement form 433-a and or form 433b and complete item item i we offer to pay dollar_figure must be more than zero complete item to explain where you will obtain the funds to make this offer check only one of the following cash offer offered amount will be paid in days or less short-term deferred payment offer offered amount_paid in more than days but within months from written notice of acceptance of the offer deferred payment offer offered amount will be paid over the remaining life of the collection statute dollar_figure within days from written notice of acceptance of the offer and beginning in the first month after written notice of acceptance of the offer dollar_figure on the 4th day of each month for a total of months in items and of petitioner’s date offer-in-compro- mise petitioner provided the responses indicated to the follow- ing questions item - explanation of circumstances i am requesting an offer_in_compromise for the rea- son s listed below note if you are requesting compromise based on doubt as to liability explain why you don’t believe you owe the tax if you be- lieve you have special circumstances af- fecting your ability to fully pay the amount due explain your situation you may attach additional sheets if necessary i am financially unable to make payments see my financial information provided to i r s item - source of funds i we shall obtain the funds to make this offer from the following source s loan from relatives on date the settlement officer sent a letter to petitioner in that letter the settlement officer stated in pertinent part i have forwarded your offer_in_compromise to an offer examiner for investigation you may be contacted in the near future concerning any additional information necessary to evaluate your offer when the completed investigation is returned to my office i will advise you as to the examiner’s recom- mendation and schedule a conference if appropriate to discuss the findings if your offer cannot be recom- mended for acceptance we will discuss other alterna- tives to the proposed lien or levy reproduced liter- ally on date the settlement officer sent a letter to petitioner in that letter the settlement officer stated in pertinent part i have received the results of investigation of your offer_in_compromise the examiner’s recommendation was that the offer should not be accepted because net realizable equity in assets is substantially greater than the amount you offered as set forth below asset equity table -0- offer deposit cash bk accts -0- life ins pens ira k -0- big_number real prop pers prop -0- -0- tools equp big_number cadillac gmc big_number big_number bus inventory big_number accts rec total big_number if you wish to appeal the examiner’s findings please submit information no later than date to show the areas of disagreement and i will schedule a confer- ence to discuss the examiner’s findings and any addi- tional information you submit if the offer cannot be recommended for acceptance we will discuss other collection alternatives repro- duced literally on date petitioner sent a letter to the settle- ment officer petitioner’s date letter in that letter petitioner stated in pertinent part i have worked with you and your people for the past four years in that time you have levied against me and taken about dollar_figure dollars also i have paid over dollar_figure dollars in legal fees from the very start your people told me we could work out a reasonable compro- mise now you refuse my offer the property you have listed was paid for solely by my brother my inventory is very dated in view of these events i do not feel i was treated fairly reproduced literally petitioner did not provide any documents or other information corroborating the contentions advanced in petitioner’s date letter that petitioner’s brother paid for the real proper- ties and that petitioner’s inventory was very dated on date the settlement officer telephoned date telephone call petitioner’s authorized representative and informed him that petitioner’s date offer-in- compromise of dollar_figure was not adequate and would not be accepted to resolve the various federal tax_liabilities of petitioner for various taxable years including petitioner’s unpaid income_tax_liability and petitioner’s unpaid income_tax_liability 7the rejection or withdrawal memorandum dated date that the settlement officer prepared with respect to petitioner’s date offer-in-compromise showed that petitioner had total outstanding federal tax_liabilities of dollar_figure the appeals transmittal and case memo dated date that the settlement officer prepared with respect to that offer-in-compromise showed that petitioner had total out- standing federal tax_liabilities of dollar_figure the court is unable to reconcile the difference between the respective outstanding federal tax_liabilities shown in the settlement officer’s rejec- tion or withdrawal memorandum and the settlement officer’s continued that it appeared that the case should be returned to respon- dent’s collection_division and that he would be closing the case during the date telephone call petitioner’s authorized representative told the settlement officer that he had previously advised petitioner that petitioner’s date offer-in-compromise would probably not be accepted but that petitioner had no other way to discharge his outstanding federal tax_liabilities the settlement officer prepared a written recommendation explaining the reasons why he had concluded that petitioner’s date offer-in-compromise was not adequate and would not be accepted to resolve petitioner’s federal tax_liabilities including petitioner’s unpaid income_tax_liability and continued appeals transmittal and case memo as discussed supra note in item of petitioner’s date offer-in-compromise petitioner offered to compromise his respective federal tax_liabilities for certain taxable years that the settlement officer did not show as petitioner’s liabili- ties in his rejection or withdrawal memorandum as also discussed supra note in his rejection or withdrawal memoran- dum the settlement officer showed as petitioner’s liabilities his respective federal tax_liabilities for certain taxable years that petitioner did not offer to compromise in item of peti- tioner’s date offer-in-compromise we presume that in filing petitioner’s date offer-in-compromise petitioner was unaware of those other federal tax_liabilities and that the settlement officer concluded that they should have been included in petitioner’s date offer-in-compromise see internal_revenue_manual irm a taxpayer may submit an offer that does not include all outstanding liabilities prior to accepting the offer the form_656 must be amended to include all outstanding tax_liabilities petitioner’s unpaid income_tax_liability in that recommen- dation the settlement officer stated in pertinent part summary and recommendation the taxpayer sought to compromise under authority of sec_7122 individual income and employment_taxes shown on the attachment for the sum of dollar_figure with dollar_figure to be paid within ninety days of notice of acceptance and dollar_figure per month for a term of months this the taxpayer’s first offer submitted in connection with his collection_due_process case was based solely on the basis of collectibility effective tax_administration or doubt as to liability was not an issue i recommend that the offer be rejected since a greater amount than the amount offered appears to be collect- ible background mr mootz an unmarried person has been self employed in office supply business for many years with employment_tax deficiencies going back to he has an unremarkable record of compliance with filing and payment of employment_taxes which comprise the bulk of the taxes at issue he allegedly has had no employees since mid-2003 there are no minor children in the home and no health issues that would support an effective tax administra- tion approach he lives in a home that he owns with his brother each having a interest they also own another parcel with the same manner of ownership although mr mootz alleges that his brother loaned him the funds to obtain the ownership interests no mortgages of record exist to memorialize any such arrangement so filed notices of federal_tax_lien enjoy priority over the alleged unsecured debt and secure the government’s interest in both properties discussion and analysis the examiner determined that the taxpayer had ability to pay dollar_figure with net realizable equity of dollar_figure coming from dollar_figure equity in real properties along with business inventory accounts_receivable vehicles and cash on hand future income value was set at dollar_figure the taxpayer was given opportunity to protest the examiner’s findings but provided no additional infor- mation to support reduction in the values assigned the examiner determined future income value based on an excess of dollar_figure month but failed to make contingent allowances for health care or life_insurance both of which should have been factored into necessary living_expenses since it was anticipated that the cost of these items would exceed the dollar_figure projected excess per month future income value was eliminated as unre- alistic for the taxpayer’s situation the examiner’s findings were shared and discussed with the taxpayer’s representative who advised that he had related to the taxpayer that the offer would not be acceptable due to his equity position in real_property based on the taxpayer’s lack of a meaningful response to these findings i anticipate that he would be disin- clined to withdraw the offer conclusion i recommend that the proposed rejection be sustained reproduced literally on date respondent issued to petitioner a notice_of_determination with respect to petitioner’s unpaid income_tax_liability and petitioner’s unpaid income_tax_liability that notice stated in pertinent part summary of determination you submitted a timely collection_due_process_hearing and a conference was held to discuss alternatives to the filed notice_of_federal_tax_lien as a result of that conference you submitted an offer-in-compromise which was investigated but could not be recommended for acceptance because you demonstrated ability to pay the balance due in full from equity in assets since the offer could not be recommended for accep- tance and you did not propose any other means to protect the government’s interest the lien cannot be released your case will be returned to collection for whatever actions they deem appropriate to collect the tax unless you exercise you right to judicial review of our determination reproduced literally an attachment to the notice_of_determination stated in pertinent part brief background notice of filing of the notice_of_federal_tax_lien was sent date while your collection_due_process_hearing request was received date within the thirty-day timeframe set forth in sec_6320 for a timely hearing request a collection_due_process_hearing was scheduled for date by letter dated date the letter advised you that you had to be up to date with depositing filing and paying all income taxes before collection alternatives could be considered it also requested that you submit a collection information statement to assist in determining the proper course of action due to scheduling conflicts the conference was re- scheduled to date following the conference after you filed all delinquent returns and brought required_payments up to date you submitted an offer- in-compromise for consideration 8although the notice_of_determination related only to peti- tioner’s unpaid income_tax_liability and petitioner’s unpaid income_tax_liability in making the determination to reject petitioner’s date offer-in-compromise that notice took into account not only petitioner’s unpaid income_tax liabil- ity and petitioner’s unpaid income_tax_liability but also other outstanding federal tax_liabilities of petitioner for his taxable_year sec_2001 and sec_2002 and certain other taxable years see supra notes and the offer was investigated but found not to be accept- able since you have sufficient equity in real_property and other assets to pay the amount due in full you and your representative were advised of the findings and given opportunity to provide additional information concerning the value of the assets but did not do so therefore your offer cannot be recommended for accep- tance no other collection alternatives were proposed to resolve your tax obligations or secure the govern- ment’s interest in lieu of the notice_of_federal_tax_lien discussion and analysis transcripts and the case history verify that the taxes at issue were assessed in accor- dance with sec_6201 and that notice_and_demand for payment was mailed to your last_known_address timely in accordance with sec_6303 there were balances due when the collection_due_process_notice was issued as required by sec_6322 and sec_6331 and that a levy source had been identified sec_6320 requires that taxpayers be notified of filing of a notice_of_federal_tax_lien within five days of the date it is filed the record shows that this notice was issued timely in accordance with the law collection_due_process_notice was sent by certified mail return receipt requested to your last_known_address which is the same as that on your request for hearing the automated collection staff attempted to resolve your case but was unable to do so therefore your file was forwarded to appeals promptly upon receipt of your hearing re- quest internal account transaction codes were en- tered to place your accounts in suspended status pending the outcome of the due process hearing the settlement officer in your case has had no prior involvement with you concerning the tax periods at issue in this due process hearing pursuant to requirements of sec_6330 issues raised by the taxpayer that you should be given opportunity to work out a fair payment plan or settlement since you were unable to pay the taxes in full finding collection alternatives were considered including an installment_agreement and an offer- in-compromise your current limited income does not allow you to fund an acceptable installment_agreement your offer-in-compromise could not be accepted because you have more equity in assets than the amount of the tax due no other substantive issues were raised balancing the need for effective collection of the tax with legitimate taxpayer concern that collection ac- tions be no more intrusive than necessary filing of the notice_of_federal_tax_lien was clearly intrusive and has far-reaching adverse financial consequences since it puts other creditors on notice of your federal tax debt and creates difficulties with borrowing funds that may be necessary to provide for basic health and welfare of the family or production_of_income therefore it is the policy of the internal_revenue_service to provide taxpayers ample opportunity to resolve their tax matters before a notice_of_federal_tax_lien is filed although a lien may be filed at any time it is deemed necessary to protect the government’s interest the case file reveals that internal_revenue_service had multiple personal contacts with you concerning your delinquent taxes but that such efforts did not result in a mutually agreeable resolution to your tax problem therefore lien filing was deemed necessary appeals has determined that filing of the notice_of_federal_tax_lien was appropriate in your case consid- ering that you were not able to offer other means to protect the government’s interest in your assets therefore lien filing is considered to be the most efficient method to facilitate collection of the tax reproduced literally the notice_of_determination made no determination with respect to the notice_of_intent_to_levy issued with respect to petitioner’s taxable_year see supra note in petitioner’s amended petition petitioner alleged i would like to work out a payment plan i cannot raise enough capital to cover the entire amount i have worked with you and need a reasonable settle- ment discussion the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there are no genuine issues of material fact regarding the questions raised in respondent’s motion petitioner does not dispute the existence or the amount of petitioner’s unpaid income_tax_liability or petitioner’s unpaid income_tax_liability in the pleadings that he filed in this case or in his response to respondent’s motion although not altogether clear petitioner appears to argue that respondent abused respondent’s discretion in determining in the notice_of_determination to reject petitioner’s date offer-in- compromise as discussed above in that offer-in-compromise petitioner offered dollar_figure to compromise federal tax_liabilities totaling between dollar_figure and dollar_figure see supra note where as is the case here the validity of the underlying tax_liability is not properly placed at issue the court will review the determination of the commissioner of internal revenue for abuse_of_discretion see 114_tc_604 114_tc_176 sec_7122 authorizes the secretary_of_the_treasury secretary to compromise inter alia any civil case arising under the internal revenue laws sec_7122 authorizes the secretary to prescribe guidelines for the officers and the employees of the irs to determine whether an offer-in-compromise is adequate and should be accepted to resolve a dispute the regulations promulgated under sec_7122 set forth three grounds for the compromise of a liability doubt as to liability doubt as to collectibility and to promote effective tax_administration sec_301_7122-1 proced admin regs the only ground that petitioner raised in peti- tioner’s date offer-in-compromise was doubt as to collectibility 9as discussed above during the date conference petitioner’s authorized representative acknowledged that peti- tioner was unable to fund an installment_agreement doubt as to collectibility exists in any case where the taxpayer’s assets and income are less than the full amount of the taxpayer’s assessed liability sec_301_7122-1 proced admin regs respondent has prescribed procedures that are to be used to determine doubt as to collectibility in the regulations promulgated under sec_7122 the irm and revproc_2003_71 2003_2_cb_517 revenue_procedure sec_301_7122-1 proced admin regs pro- vides i allowable expenses --a determination of doubt as to collectibility will include a determination of ability to pay in determining ability to pay the secretary will permit taxpayers to retain sufficient funds to pay basic living_expenses the determination of the amount of such basic living_expenses will be founded upon an evaluation of the individual facts and circumstances presented by the taxpayer’s case part of the irm provides policy policy statement p-5-100 states the service will accept an offer_in_compromise when it is unlikely that the tax_liability can be collected in full and the amount offered reasonably reflects collec- tion potential an offer_in_compromise is a legitimate alternative to declaring a case currently not collect- ible or to a protracted installment_agreement the goal is to achieve collection of what is potentially collectible at the earliest possible time and at the least cost to the government in cases where an offer_in_compromise appears to be a viable solution to a tax delinquency the service employee assigned the case will discuss the compromise alternative with the taxpayer and when necessary assist in preparing the required forms the taxpayer will be responsible for initiating the first specific proposal for compromise the success of the offer_in_compromise program will be assured only if taxpayers make adequate compromise proposals consistent with their ability to pay and the service makes prompt and reasonable decisions taxpay- ers are expected to provide reasonable documentation to verify their ability to pay the ultimate goal is a compromise which is in the best interest of both the taxpayer and the government acceptance of an adequate offer will also result in creating for the taxpayer an expectation of a fresh_start toward compliance with all future filing and payment requirements offers will not be accepted if it is believed that the liability can be paid in full as a lump sum or through installment payments extending through the remaining statutory period for collection csed unless special circumstances exist see irm installment agreements absent special circumstances a doubt as to collectibility datc offer amount must equal or exceed a taxpayers sic reasonable collection potential rcp in order to be considered for acceptance the excep- tion is that if special circumstances exist as de 10the special circumstances referred to in part of the irm and sec_4 of revproc_2003_71 discussed below are circumstances demonstrating that the taxpayer would suffer economic hardship if the irs were to collect from him an amount equal to the reasonable collection potential of the case or if no demonstration of such suffering can be made circumstances justifying acceptance of an amount less than the reasonable col- lection potential of the case based on public policy or equity considerations irm pt date effective tax_administration and doubt as to collectibility with special circumstances to demon- strate that compelling public policy or equity consid- erations justify a compromise the taxpayer must be able to demonstrate that due to exceptional circum- stances collection of the full liability would under- continued fined in irm effective tax_administration and doubt as to collectibility with special circumstance or irm effective tax_administration the offer may be accepted on the basis of hardship or effective tax_administration eta sec_4 of revproc_2003_71 provides in pertinent part an offer to compromise based on doubt as to col- lectibility generally will be considered acceptable if it is unlikely that the tax can be collected in full and the offer reasonably reflects the amount the ser- vice could collect through other means including administrative and judicial collection remedies see policy statement p-5-100 this amount is the reason- able collection potential of a case in determining the reasonable collection potential of a case the service will take into account the taxpayer's reason- able basic living_expenses in some cases the service may accept an offer of less than the total reasonable collection potential of a case if there are special circumstances on the record before us we find that the settlement officer followed all of the guidelines that respondent has prescribed to determine whether an offer-in-compromise is adequate and should be accepted to resolve a dispute in the settlement officer’s date letter the settlement officer suggested to peti- tioner the possibility of an offer-in-compromise and outlined the filing and payment requirements that petitioner would be required continued mine public confidence that the tax laws are being administered in a fair and equitable manner sec_301_7122-1 proced admin regs 125_tc_301 affd 469_f3d_27 1st cir see also irm dollar_figure effective tax adminis- tration to meet before that or any other collection alternative could be considered during the date conference the settlement officer and petitioner’s authorized representative discussed collection alternatives including the possibility of an offer- in-compromise upon receiving petitioner’s date offer-in-compro- mise the settlement officer forwarded it to an offer examiner for investigation the settlement officer gave petitioner the opportunity to respond to the recommendation of the offer exam- iner and reviewed petitioner’s response to that recommendation while petitioner advanced certain contentions in petitioner’s date letter petitioner did not provide any documents or other information corroborating those contentions the settlement officer concluded that petitioner’s date offer-in-compromise of dollar_figure should be rejected because peti- tioner had demonstrated ability to pay in full from his equity in assets his federal tax_liabilities totaling between dollar_figure and dollar_figuredollar_figure see supra note 11as discussed above the contentions that petitioner ad- vanced in petitioner’s date letter were that peti- tioner’s brother paid for the real properties and that peti- tioner’s inventory was very dated 12as discussed above petitioner offered dollar_figure to compro- mise not only petitioner’s unpaid income_tax_liability and petitioner’s unpaid income_tax_liability but also certain other outstanding federal tax_liabilities see supra note and accompanying text and note based upon our examination of the entire record before us we find that respondent did not abuse respondent’s discretion in making the determinations in the notice_of_determination with respect to petitioner’s unpaid income_tax_liability and petitioner’s unpaid income_tax_liability on that record we sustain those determinations we have considered all of the contentions and arguments of petitioner that are not discussed herein and we find them to be without merit irrelevant and or moot on the record before us we shall grant respondent’s motion to reflect the foregoing an order granting respondent’s motion and decision for respondent will be entered
